DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Final Rejection 
The following addresses applicant’s remarks/amendments dated 25th August, 2021.  Claim(s) 1, 8, 22-26 were amended; No Claim(s) were cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 1-28 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 12), filed  25th August, 2021, with respect to the rejection(s) of Claim(s) 22-26 1 under pre-AlA 35 U.S.C. §112(f) have been fully considered and are persuasive in view of the amended Claim.  Therefore, the rejection(s) have been withdrawn. 

Applicant’s arguments (Remarks Pg. 12-18), filed  25th August, 2021, with respect to the rejection of Claim(s) 1, 7, and  13 under pre-AlA 35 U.S.C. §102(b) as being anticipated by Ross Although the following arguments are directed to demonstrating that currently amended claim 1 is not anticipated by Ross, the arguments also demonstrate that claims 7 and 13 are not anticipated by Ross, because claims 1, 7, and 13 stand rejected for the same reasons as original claim 1”.  Furthermore, Applicant argues that “Ross does not mention a time interval that is the equivalent of the shot interval described in the first step of claim 1. In other words, there is no evidence that Ross describes in paragraph [0050] firing the sources S 1-S8 in the equivalent of a shot interval. Therefore, the Examiner has not accounted for each and every element of the first step of claim 1.” 
Examiner respectfully disagrees and maintains that Prior art of Ross anticipates the amended claim 1.  First, Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Furthermore, Ross teaches in ([0052) “While embodiments of the method are primarily directed to impulsive sources, other more continuous or non-impulsive sources might also be employed, such as without limitation, vibrators, resonators, sirens, and combinations thereof” time interval that is the equivalent of the shot interval”
Furthermore, Applicant argues that “Ross is not referring to the overlap of the wavefields created by the sources activated according to just one firing pattern. Paragraph [006 I] does not describe how the randomized sequence of a single firing pattern such as firing pattern 201 in Fig. 1, is designed to produce overlapping wavefields emitted from the subterranean formation and recorded seismic data is separable with the specifically described property of being aligned in time with firing one of the sources.”
Examiner respectfully disagrees, Ross teaches “firing the two or more sources can be done in such a way to make it a continuous sweep” in ([0052]); “seismic data acquired from the random firing patterns and use a sparse inversion method to create data with the about same image quality as that of conventional sources. In this manner the output of a seismic source array may be reduced by an amplitude factor of about 10 in the examples shown here, corresponding to a reduction of about 20 dB while maintaining virtually the same seismic image quality” in ([0011]); “seismic sources are discharged in a scheduled, random or pseudo-random pattern with delays or intervals between each source activation” in ([0045]); and “firing patterns generally comprise a set of random time intervals or delays between the firing or activation of each seismic source 112. Moreover, each firing pattern is optimized so as to minimize the output amplitude. In each firing pattern, each seismic source 112 may fire at different times or alternatively, some seismic sources 112 in the array 110 may fire at the same time. An algorithm or program may be used to generate the optimized random firing patterns within certain constraints, which are described in more detail below. The seismic signals acquired from these firing patterns or patterned shots may be processed by any methods known to those of skill in the art. In an embodiment, as shown in FIG. 1, there may be a time delay, t.sub.D, between firing patterns, 201, 202. The time delay, t.sub.D, may be any suitable non-zero time period. In an embodiment, the time delay, t.sub.D, may be varied or may remain consistent. The time delay may be varied randomly, pseudo-randomly, or according to a pattern” in ([0050]) “the array may activate discrete firing patterns with a time interval between each firing pattern. However, the time interval or delay, t.sub.D, between firing patterns may be such that the shot records obtained will overlap” in ([0061]).
Furthermore, Applicant argues that “There is no evidence in paragraphs [0050], [0061], and [0046] of designing a randomized sequence for firing two or source in a shot interval with the limitation that the resulting recorded seismic data is separable into seismic data aligned in time with firing one of the sources to avoid incoherent energy contamination from the other one or more sources.”
Examiner respectfully disagrees.  Ross teaches firing patterns 201, 202 comprising a set of random time intervals meaning a randomized sequence of firing pattern is designed within the shot interval.  Furthermore, in figure 1, the resulting recorded seismic data is separable into seismic data aligned in time with firing one of the sources; other applications of patterned shooting include, but are not limited to, noise mitigation in ([0067]).

    PNG
    media_image1.png
    325
    458
    media_image1.png
    Greyscale

Furthermore, Applicant argues that “In particular, there is no evidence in paragraph [0082] of recording seismic data “during a waiting period after the shot interval.” Paragraph [0082] does not contain a discussion that tics recording seismic in a waiting period following activation of multiple sources according to a firing pattern in paragraph [0050].” 
Examiner respectfully disagrees [0082] teaches the system of Ross. Furthermore, Ross teaches in [0046] “non-continuous recording” may refer to the practice in seismic exploration of specifying the duration of a seismic record to the time window necessary to record all seismic waves of interest from the initiation of a seismic source. Typically, the beginning of recording is synchronized to the initiation of the seismic source and ends with the arrival at the seismic sensors of the last seismic arrivals that are of interest (usually deepest and most distant) in the seismic exploration of the particular geologic environment (plus a surplus to allow for mis-calculation, data processing, etc). The repetition interval of the sources is generally greater than the record length and the gaps between recordings represent wall-clock time that is not recorded; the gap in time also allows for the residual energy from the previous shot to be attenuated. Furthermore, firing patterns will have a waiting period or delay was disclosed in [0050] and in Fig’s 1 and 6.
Furthermore, Applicant argues that “In rejecting claim 1. the Examiner cited paragraph [0070] of Ross.  Paragraph [0070] does not describe a process of separating recorded seismic data.  Paragraph [0070] provides a high-level description of an algorithm or computer program that generates the firing patterns, such as the firing patterns 201 and 202 shown in Fig. 1 of Ross. There is evidence that paragraph [0070] describes a process for separating seismic data into primary seismic data and secondary seismic data. The is no mention in paragraph [0070] of equivalents of primary seismic data and secondary seismic data..” 
Based on the internal contradictions within applicants arguments, Examiner cannot find Applicants arguments persuasive.  

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claim(s) 1-6, 8-13,15-20, and 22-27, are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Ross (US 2012/0147701 A1).
Referring to Claim 1, Ross teaches in a process for conducting a marine survey of a subterranean formation using two or more sources located in a body of water above the subterranean formation and receivers located in the body of water to measure wavefield responses from the subterranean formation, the 
firing the two or more sources according to a randomized sequence in a shot interval of the marine survey ([0050]), the randomized sequence designed such that wavefields emitted from the subterranean formation overlap ([0061]) and recorded seismic data is separable into seismic data aligned in time with firing one of the sources to avoid incoherent energy contamination from the other one or more sources ([0046]):
recording seismic data generated by the receivers in one or more data storage devices during a waiting period after the shot interval, the recorded seismic data representing overlapping wavefields reflected from the subterranean formation in response to acoustic energy output from the sources ([0082]; FIG. 23);
separating the recorded seismic data into primary seismic data and secondary seismic data, the primary seismic data aligned in time with firing one of the sources in the shot interval, thereby avoiding incoherent energy contamination of the primary seismic data from the other sources fired 

Referring to Claim 2, Ross teaches the process of claim 1, wherein firing the two or more sources according to the randomized sequence comprises firing each of the two or more sources with a unique randomized time delay after a beginning of the shot interval ([0050]).

Referring to Claim 3, Ross teaches the process of claim 1, wherein firing the two or more sources according to the randomized sequence comprises randomly firing each source after a previously fired source ([0046]-[0047]).

Referring to Claim 4, Ross teaches the process of claim 1 further comprises:
determining a different randomized sequence for firing the two or more sources in each shot interval of the marine survey ([0058]);
for each shot interval of the marine survey, repeating the steps of firing the two or more source according to the different randomized sequence in a shot interval, recording seismic data in a waiting period after the shot interval, and separating the recorded seismic data into primary seismic data and second seismic data ([0047]).

Referring to Claim 5, Ross teaches the process of claim 4, wherein determining the different randomized sequence for firing the two or more sources in each shot interval comprises:
assigning a seed time delay to each of the two or more sources in an initial shot interval, each seed time delay having a unique time duration that is less than a duration of the shot intervals ([0049]-[0050]);


Referring to Claim 6, Ross teaches the process of claim 5, wherein assigning the seed time delays comprises randomly generating the seed time delays with the constraint that each seed time delay is unique and a time difference between each pair of the seed time delays is greater than a specified parameter ([0046]; [0050]).

Claim 8 is essentially the same as Claim 1 and refers to a computer system for conducting a marine survey of a subterranean formation located below a body of water, the computer system further comprising; one or more processors ([0082]; and 25 of Fig. 23); one or more data-storage devices ([0082]; and 24 of Fig. 23); a routine stored in the one or more data-storage devices ([0082][0085]) that when executed by the one or more processors controls the system to carry out the process of Claim 1.  Therefore Claim 8 is rejected for the same reasons as applied to Claim 1 above.

Claim 9 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.
 
Claim 10 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.
Claim 11 is essentially the same as Claim 4; and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim 12 is essentially the same as Claim 5; and is therefore rejected for the same reasons as applied to Claim 5 above.

Claim 13 is essentially the same as Claim 6; and is therefore rejected for the same reasons as applied to Claim 6 above.

Claim 15 is essentially the same as Claim 1 and refers to a computer-readable medium having machine-readable instructions encoded thereon enabling one or more processors of a computer system to perform the operations of the process of Claim 1.  Therefore Claim 8 is rejected for the same reasons as applied to Claim 1 above.

Claim 16 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.
 
Claim 17 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim 18 is essentially the same as Claim 4; and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim 19 is essentially the same as Claim 5; and is therefore rejected for the same reasons as applied to Claim 5 above.

Claim 20 is essentially the same as Claim 6; and is therefore rejected for the same reasons as applied to Claim 6 above.

Claim 22 is essentially the same as Claim 1 and refers to an apparatus for conducting a marine survey of a subterranean formation that perform the process of Claim 1.  Therefore Claim 22 is rejected for the same reasons as applied to Claim 1 above.

Claim 23 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.
 
Claim 24 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Claim 25 is essentially the same as Claim 4; and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim 26 is essentially the same as Claim 5; and is therefore rejected for the same reasons as applied to Claim 5 above.

Claim 27 is essentially the same as Claim 6; and is therefore rejected for the same reasons .

Claim(s) 7, 14, 21, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ross as applied to Claim(s) 1, 8, 15, and 22 above, and in further view of Chow (US 2004/0236955 A1) and in view of Sallas (US 2014/0133271 A1).
Referring to Claim 7, Ross teaches the process of claim 5, wherein pseudo-randomly shifting each seed time delay comprises:
selecting a duration group from a set of pseudo-randomly sorted duration groups, wherein each duration group is a sub-time interval of the duration of the shot intervals ([0064]);
randomly selecting a time delay within the duration group ([0064]).
Ross doesn’t explicitly teach assigning the time delay to the source with the shortest seed time delay; calculating a difference between the time delay and the shortest seed time delay; for each source, adding the difference to the seed time delay assigned to the source to generate an associated shifted time delay that corresponds to the randomized time delay the source is fired with after the beginning of the shot interval; when a shifted time delay is greater than the duration of the shot intervals, subtracting the duration of the shot intervals from the shifted time delay to generate a wrap-around shifted time delay that is within the duration of the shot intervals, wherein the shifted time delays form the randomized sequence that creates overlapping wavefields emitted from the subterranean formation and recorded seismic data that is separable into seismic data aligned in time with firing one of the sources and avoids incoherent energy contamination from the other one or more sources.
Chow teaches assigning the time delay to the source with the shortest seed time delay ([0056]; [0061]);

for each source, adding the difference to the seed time delay assigned to the source to generate an associated shifted time delay that corresponds to the randomized time delay the source is fired with after the beginning of the shot interval ([0061]; [0069]-[0074]).
Sallas teaches a shifted time delay is greater than the duration of the shot intervals, subtracting the duration of the shot intervals from the shifted time delay to generate a wrap-around shifted time delay that is within the duration of the shot intervals ([0117]-[0119]), wherein the shifted time delays form the randomized sequence that creates overlapping wavefields emitted from the subterranean formation and recorded seismic data that is separable into seismic data aligned in time with firing one of the sources ([0087]) and avoids incoherent energy contamination from the other one or more sources ([0118]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ross with the invention of Chow for the purpose of determining the time delays for firing the sources; and further with the invention of Sallas for the purpose of placing sources in groups in random order using pseudo randomization, shifting the time delay, and correcting the shifted time delay.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Claim 14 is essentially the same as Claim 7; and is therefore rejected for the same reasons as applied to Claim 7 above.

Claim 21 is essentially the same as Claim 7; and is therefore rejected for the same reasons 

Claim 28 is essentially the same as Claim 7; and is therefore rejected for the same reasons as applied to Claim 7 above.

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                                        


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645